Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The new IDS considered. 
Allowable Subject Matter
Claims 6, 15 and 17-18 are canceled. 
Claims 1-5, 7-14, 16 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Yeh et al. (2016/0322852) discloses “wireless charging device includes a main body, at least one transmitter coil assembly, at least one transmitter module, a shielding structure, a movable carrying unit and a controlling unit. Each transmitter coil assembly includes at least one antenna for emitting an electromagnetic wave with at least one specified frequency for wirelessly charging at least one power-receiving device. The movable carrying unit is disposed within an accommodation space of the main body for carrying the at least one power-receiving device.”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a structure configured to transmit wireless electrical energy, the structure comprising: a base extending from a base proximal end to a base distal end, the base defining a housing therein, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836